Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 04/08/21 are acknowledged.
Claims 1-19 were cancelled. 
New claims 20-25 were added and are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/21 has been entered. 
Response to Arguments
In light of the cancellation of claims 1-19, the rejections with respect to these claims are rendered moot. 
Applicant’s arguments (Pages 8-9, filed 04/08/21) with respect to the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Degeeter in view of Shue et al. and Kolsky, as they now apply to the rejection of newly added claims 20-25, have been fully considered but are not persuasive. 

This is not persuasive because the limitations of claim 20 are rendered obvious by the combined teachings of Degeeter, Shue et al., and Kolsky, as discussed in detail below. 
Applicant also added limitations regarding the mash compound being coated with cannabis shatter and cannabis crystalline in new claims 20 and 24-25. In light of these amendments, new ground(s) of rejection based on Degeeter, Shue et al., Kolsky, and Rahn (“What Are Cannabis Oil, Shatter, and Wax extracts?” https:www/leafly.com/news/cannabis-101/what-is-cannabis-oil-shatter-and-wax, May 5, 2015, Pages 1-2) are presented below.
Claim Objections
Claims 20-25 are objected to because of the following informalities: 
In claim 20, line 13, the term “and” should be added after the comma.
In claims 21-25, the term “process” should be replaced with the term “method” to align with the “method” of independent claim 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "a relatively even consistency" in claim 20 (lines 6-7) and the phrase “a relatively even saturation of cannabis oil …” in claim 20 (lines 8-9) are relative phrases/terms which render the claim indefinite (emphasis added).  The phrases are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know what is considered “relatively even.” Clarification and/or amendment are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Degeeter (US 9,526,792 B1) in view of Shue et al. (WO 2016/183492 A1) and Kolsky (US 8,906,429 B1).
Instant claim 20 is drawn to a method of providing a pharmaceutical composition comprising the steps of: 
grinding at least a portion of a cannabis plant to produce a ground cannabis flour from a first strain of cannabis,
extracting at least one cannabis oil from a second strain of cannabis; 
warming the cannabis oil to a sufficient temperature to allow blending of the cannabis oil, 
blending said ground cannabis flour with said cannabis oil to a relatively even consistency to produce a mash compound,
warming the mash compound in a humid oven until there is a relatively even saturation of cannabis oil throughout the mash,
cooling the mash compound to room temperature, 
separating the mash compound into a plurality of smaller doses,
extracting a cannabis kief, cannabis crystalline, or cannabis shatter from a third strain of cannabis, and
coating said mash compound with an outer layer of said cannabis kief, cannabis shatter or cannabis crystalline. 
Degeeter teaches a composition and method for producing a composition comprising a cannabis concentrate containing at least one cannabinoid, a starch concentrate containing tapioca maltodextrin, a rice concentrate, and a lipid concentrate containing lecithin, wherein the method transforms the cannabis concentrate into an easily manageable and edible base product useable for a wide variety of medicinal applications (Abstract, Examples 1-3 and claims 1-5). Powdered cannabis concentrates (Col. 3, lines 4-7) which make the cannabis concentrate easily ingestible (Col. 4, lines 22-26) are disclosed. Degeeter discloses that in one embodiment, the cannabis concentrate can be used to create various cannabis products, such as hash oils and other THC [tetrahydrocannabinol] infused oils (Col. 4, lines 1-5). 
Degeeter does not expressly teach cannabis kief or using different strains of cannabis.
Shue et al. disclose a method of making a flavored marijuana or hash oil product which includes marijuana infused with a flavoring solution (Abstract and claims 1-37). Shue et al. disclose that hash oil is a form of cannabis and is a resinous matrix of 
Kolsky discloses medical cannabis lozenges (Abstract and claims 1-9) which are made from concentrated cannabis oil (Col. 2, lines 60-61). Kolsky also discloses medical cannabis products made from sativa strains, indica strains or combinations thereof (Col. 3, lines 23-25); and “Depending on the combination of cannabis strains that the concentrated cannabis oil is made from, each batch of concentrated cannabis oil has a different CBD [cannabidiol] vs. THC [tetrahydrocannabinol] ratio … the perceived effects of sativa are well known for its cerebral high … while indica is perceived for its sedative effects … A careful and skillful selection process of cannabis strains is conducted to ensure concentrated cannabis oil yielded has a particular CBD:THC ratio range and a desirable sativa and indica proportion” (Col. 4, line 61 to Col. 5, line 17 and Col. 6, lines 9-10). Kolsky teaches that the mixture will be heated and stirred until all ingredients are well mixed (Col. 6, lines 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for producing a composition comprising a cannabis concentrate containing at least one cannabinoid, wherein the method transforms the cannabis concentrate into an easily manageable and edible 
One of ordinary skill in the art would have been motivated to combine the teachings of Degeeter, Shue et al. and Kolsky because they are all drawn to method of producing compositions containing cannabis and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include the kief taught by Shue et al. in the method taught by Degeeter because Shue et al. disclose that kief is high in THC potency ([0022]). Furthermore, one of ordinary skill in the art would have found it obvious to combine different strains of cannabis as taught by Kolsky in the method of Degeeter because Kolsky teaches that: “A careful and skillful selection process of cannabis strains is conducted to ensure concentrated cannabis oil yielded has a particular CBD:THC ratio range and a desirable sativa and indica proportion” (Col. 4, line 61 to Col. 5, line 17 and Col. 6, lines 9-10). 
One of ordinary skill in the art would know that adding the kief after the drying process and before the finishing processes, as taught by Shue, includes adding a 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 20, the method of providing a pharmaceutical composition comprising steps (i) to (ix) would have been obvious over the method for producing a composition comprising a cannabis concentrate containing at least one cannabinoid, wherein the method transforms the cannabis concentrate into an easily manageable and edible base product useable for a wide variety of medicinal applications, and which contain powdered cannabis concentrates to create hash oils and other THC infused oils, as taught by Degeeter (Abstract, Col. 3, lines 4-7, Col. 4, lines 1-5 and 22-26, Examples 1-3, and claims 1-5), in view of the method of making a flavored marijuana or hash oil product which contains the marijuana plant which is pulverized or ground in a grinder or blender, i.e., is a cannabis flour, and wherein kief is used in the finish processing such as rolling, as taught by Shue et al. (Abstract, [0003], [0013] – [0014], [0022], [0026] and claims 1-37), and further in view of the medical cannabis lozenges made from combinations of cannabis sativa and indica strains, as taught by Kolsky (Abstract, Col. 2, lines 60-61, Col. 3, lines 23-25, Col. 4, line 61 to Col. 5, line 17 and Col. 6, lines 9-10, and claims 1-9). 

Regarding instant claim 20, the limitation of step (ii) would have been obvious over the extraction of hash oil, as taught by Shue ([0003]).
Regarding instant claim 20, the limitation of step (iii) would have been obvious over the heating of the mixture and stirring until all ingredients are well mixed, as taught by Kolsky (Col. 6, lines 42-43).
Regarding instant claim 20, the limitation of step (iv) would have been obvious over method of making a flavored marijuana or hash oil product which contains the marijuana plant which is pulverized or ground in a grinder or blender, i.e., is a cannabis flour, and wherein kief is used in the finish processing such as rolling, as taught by Shue et al. (Abstract, [0003], [0013] - [0014], [0022], [0026] and claims 1-37).
Regarding instant claim 20, the limitation of steps (v) and (vi) would have been obvious over the decarboxylation step which is achieved by thorough drying of the plant material followed by heating it, often by heating or baking in an oven, as taught by Degeeter (Col. 4, lines 34-46). One of ordinary skill in the art would have found the humid oven limitation obvious since covering the mixture in a hot oven would necessarily generate steam and provide the humid environment. Instant claims are silent with respect to specific oven temperature and humidity requirements. Also, one of ordinary skill in the art would have found it obvious to cool the resultant mash compound to room temperature in order to safely handle the product for further processing. 

Regarding instant claim 20, the limitations of the first second and third strains, in steps (i), (ii), and (viii) would have been obvious over the combination of different strains of cannabis as taught by Kolsky in the method of Degeeter because Kolsky teaches that: “A careful and skillful selection process of cannabis strains is conducted to ensure concentrated cannabis oil yielded has a particular CBD:THC ratio range and a desirable sativa and indica proportion” (Col. 4, line 61 to Col. 5, line 17 and Col. 6, lines 9-10).
Regarding instant claim 20, the limitation of step (viii) would have been obvious over the combination of different strains of cannabis as taught by Kolsky in the method of Degeeter because Kolsky teaches that: “A careful and skillful selection process of cannabis strains is conducted to ensure concentrated cannabis oil yielded has a particular CBD:THC ratio range and a desirable sativa and indica proportion” (Col. 4, line 61 to Col. 5, line 17 and Col. 6, lines 9-10); and by the extraction/collection of cannabis kief, as taught by Shue et al. ([0022] and [0026]). 
Regarding instant claim 20, the limitation of step (ix) would have been obvious since one of ordinary skill in the art would know that adding the kief after the drying process and before the finishing processes, as taught by Shue ([0026]), includes adding a layer of the kief to the cannabis product, which would intrinsically coat the cannabis product, and render obvious the claimed limitation of coating the mash compound.

Regarding instant claim 23, the limitation of coating the mash compound with cannabis kief would have been obvious since one of ordinary skill in the art would know that adding the kief after the drying process and before the finishing processes, as taught by Shue ([0026]), includes adding a layer of the kief to the cannabis product, which would intrinsically coat the cannabis product, and render obvious the claimed limitation of coating the mash compound.

Claim 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Degeeter (US 9,526,792 B1) in view of Shue et al. (WO 2016/183492 A1), Kolsky (US 8,906,429 B1), and Rahn (“What Are Cannabis Oil, Shatter, and Wax extracts?” https:www/leafly.com/news/cannabis-101/what-is-cannabis-oil-shatter-and-wax, May 5, 2015, Pages 1-2).
Instant claim 24 is drawn to the process of claim 20, wherein the mash compound is coated with cannabis shatter. 
Instant claim 25 is drawn to the process of claim 20, wherein the mash compound is coated with cannabis crystalline. 
The teachings of Degeeter, Shue et al., and Kolsky are discussed above. 
Degeeter, Shue et al., and Kolsky do not expressly teach cannabis shatter or cannabis crystalline.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for producing a composition comprising a cannabis concentrate containing at least one cannabinoid, wherein the method transforms the cannabis concentrate into an easily manageable and edible base product useable for a wide variety of medicinal applications, and which contain powdered cannabis concentrates to create hash oils and other THC infused oils, as taught by Degeeter, in view of the method of making a flavored marijuana or hash oil product which contains the marijuana plant which is pulverized or ground in a grinder or blender, i.e., is a cannabis flour, and wherein kief is used in the finish processing such as rolling, as taught by Shue et al., the medical cannabis lozenges made from combinations of cannabis sativa and indica strains, where the mixture is heated and stirred until all the ingredients are well mixed, as taught by Kolsky, coat the edible base product with cannabis shatter which is the purest and cleanest type of cannabis extract and cannabis crystalline, as taught by Rahn, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use cannabis shatter as a coating in the method taught by Degeeter because Rahn teaches that cannabis shatter is the purest and cleanest type of cannabis extract (Page 1). One of ordinary skill in the art would have found it obvious to use cannabis crystalline as a coating in the method taught by Degeeter because crystalline cannabis is another form of cannabis extract, as taught by Rahn (Page 2). One of ordinary skill in the art would 
Regarding instant claim 24, the limitation of cannabis shatter would have been obvious over the cannabis shatter taught by Rahn (Page 1).
Regarding instant claim 25, the limitation of cannabis crystalline would have been obvious over the cannabis extract that crystallizes, as taught by Rahn (Page 2).
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ARADHANA SASAN/Primary Examiner, Art Unit 1615